Citation Nr: 1111296	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-24 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from November 2005, March 2008, and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Seattle, Washington and Chicago, Illinois (RO).  Jurisdiction of the case has been subsequently transferred to the RO in Chicago, Illinois.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based upon individual unemployability (TDIU) are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was last denied in a February 2004 rating decision, and no appeal was initiated from that decision.

2.  In March 2010, additional service personnel records were retrieved by the RO from the National Personnel Records Center (NPRC).  These records existed at the time of the RO's February 2004 denial of the Veteran's claim seeking service connection for PTSD, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.

3.  The Veteran's currently diagnosed bilateral hearing loss cannot be reasonably disassociated from his military service.

4.  The Veteran's currently diagnosed tinnitus cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's original claim for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2010).

2.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).
	
3.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The Board is taking action favorable to the Veteran by granting the full benefit sought on appeal with respect to the issues decided herein.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

New and Material Evidence

In July 2003, the Veteran filed his original claim seeking entitlement to service connection for PTSD.  The RO denied the Veteran's claim in a February 2004 rating decision.  Although notified of this decision by the RO in April 2004, the Veteran did not file an appeal of this issue, and the RO's February 2004 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2010).

In June 2005, the Veteran filed his present claim to reopen his claim seeking entitlement to service connection for PTSD.  The RO reopened the Veteran's claim of service connection for PTSD by a November 2005 rating decision but denied the claim on the merits.  Thereafter, the Veteran perfected an appeal of this decision.

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In addition to new and material evidence, the revised 38 C.F.R. § 3.156(c), effective on or after October 6, 2006, provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Further, an award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized.  38 C.F.R. § 3.156(c)(i)(3).

As noted above, the RO reopened the Veteran's claim for entitlement to service connection for PTSD but denied the claim on the merits.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  

In this case, since his last final denial, additional service personnel records have been retrieved by the RO from the NPRC in March 2010.  These records existed at the time of the RO's February 2004 denial of the Veteran's claim seeking service connection for PTSD, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.  Accordingly, reconsideration of the claim of service connection for PTSD is warranted.  38 C.F.R. § 3.156(c).

Bilateral Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  He attributes his hearing disorders to his in-service acoustic trauma sustained from loud noise.  Specifically, he claims that he was exposed to noise from machine gun and weapon fire without any ear protection during his basic military training.

Historically, the Veteran served on active duty in the U.S. Marine Corps from June 1969 to October 1971.  His service personnel records include a certificate of completion of the tactics of the Marine rifle squad course.

The Veteran's service treatment records are negative for any complaints or diagnoses of hearing loss or tinnitus.  His June 1969 service entrance examination report revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
-5
-10
-
0
LEFT
15
20
15
-
-5

After separation from military service, in a September 2006 VA audiology consultation report, the Veteran stated that his family continued to tell him that he had hearing loss.  He reported active combat in Vietnam for 12 days in 1969, 18 days in 1970, and 30 days in 1971, during which time he was exposed to weapon firings.  He also reported that he had post-service occupational noise exposure working as a construction worker and carpenter without ear protection, and working in law enforcement for 12 to 15 years, with the use of ear muffs on the rifle range.  He also stated that he hunted and rode motorcycles all of his life without ear protection.  He complained of intermittent tinnitus.  The VA audiologist noted that bilateral test results indicated normal hearing at 250 to 2000 Hertz, steeply sloping to a profound high frequency sensorineural hearing loss.  It was also noted that speech discrimination was excellent in the right ear and good in the left ear.  The audiologist stated that distortion product otoacoustic emissions were present through 1500 Hertz, which was consistent with the Veteran's hearing and exposure to noise.

In January 2008, the Veteran was afforded a VA audiology examination.  The VA examiner stated that the Veteran's claims file was reviewed.  It was noted and the Veteran's audiometric data upon induction was normal, but there were no further audiometric data available in the claims file.  The Veteran complained of decrease in hearing acuity in the past two years.  He reported military noise exposure from weapon firing and airplane during his service as a machine gunner and combat photographer.  As to post-service occupational noise exposure, the Veteran reported working as a police officer and a construction worker, but stated that he used hearing protection.  His recreational activities included hunting and driving motorcycle, but he reported using hearing protection while driving motorcycle.  With regard to his tinnitus, he reported the onset of his tinnitus was in 1970s.  

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
80
95
LEFT
20
20
25
80
95

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 in the left ear.  The diagnosis was normal hearing up to 2000 Hertz, falling to a severe sensorineural hearing loss, with excellent word recognition, bilaterally.  The examiner stated 

Given that [the Veteran] had noise exposure without hearing protection while in the service, and given that he reports the tinnitus began shortly after the service, it is as likely as not that the hearing loss and tinnitus are due to military noise.  This opinion is made without the benefit of separation audio as none was available in [the claims] file.

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to his military service.  There are currently diagnosed bilateral sensorineural hearing loss and tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

At his February 2001 hearing before the Board, the Veteran testified that he was exposed to noise from machine gun and weapon fire, without any ear protection, and that he noticed decrease in hearing acuity and ringing in the ears about three to four weeks into his basic military training, in the summer of 1969.

Initially, the Board accepts the Veteran's contentions that he was exposed to significant noise during his military service during his basic training.  The Veteran also claims that he has noticed hearing problems and ringing in the ears since as early as in 1969, while he was on active duty service.  The Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as an in-service exposure to gun and weapon noise, as well as a decrease in hearing acuity and ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is further noted that the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Washington v. Nicholson, 19Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Furthermore, the Board finds that the January 2008 VA opinion relates the Veteran's bilateral hearing loss and tinnitus to his military service.  The January 2008 VA examiner concluded that "it is as likely as not that the hearing loss and tinnitus are due to military noise," based on the reported history of military noise exposure and the onset of the tinnitus shortly after the Veteran's military discharge.  While the Veteran's accounts are not supported by a contemporaneous medical history, a medical opinion cannot be disregarded merely because the rationale was based on a history as provided by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Accordingly, the medical evidence of record relates the Veteran's currently diagnosed bilateral hearing loss and tinnitus to his military service.  The opinion was consistent with other evidence of record.  While the Board's review of the Veteran's service treatment records fails to show in-service diagnosis or treatment for hearing loss or tinnitus, the Veteran is competent to report symptoms, as well as events to which he had first-hand knowledge.  The evidence in this case is such as to allow application of the benefit of the doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.



ORDER

Reconsideration of the Veteran's original claim of entitlement to service connection for PTSD is warranted, and the appeal as to this issue is granted to that extent only.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

With respect to the claim of entitlement to service connection for PTSD, the claim has been denied on the basis of lack of a verified in-service stressor.  During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.

The amendment provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (July 13, 2010).  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The medical evidence of record shows that the Veteran has a current diagnosis of PTSD.  Specifically, VA treatment reports, dated from April 2008 to November 2008, indicate a diagnosis of PTSD by a VA psychiatrist, Dr. C.  The Veteran claims various in-service stressors.  In a December 2008 VA psychology report, the Veteran reported that he served as a combat photographer in the military and made multiple trips to Vietnam and surrounding areas, during which he was exposed to various horrific sights.  In a January 2008 VA mental health report, he also reported that he saw lots of body parts while serving as a combat photographer in Laos and had flashbacks and thoughts about it.  During his February 2011 hearing before the Board, the Veteran testified that while he was serving as an Honor Guard prior to his enlistment into active duty service, two of his close friends died in Vietnam.   He also stated that while he was on active duty service, he was in constant fear of life-threatening activity after experiencing two firefights.

In light of the recent regulatory amendment, the RO must review and attempt to verify the various in-service stressor claimed by the Veteran if necessary.  If the RO determines that the criteria under the 38 C.F.R. § 3.304(f)(3) have been met, the Veteran must be afforded a VA examination by a VA psychiatrist or psychologist to determine whether the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  38 C.F.R. § 3.304(f)(3)(July 13, 2010).

The record includes an October 2009 letter from Dr. C. stating that "due to the severity and duration of his symptoms and his inability to tolerate medication, [the Veteran] remains unemployable with a poor prognosis."  Accordingly, the issue of entitlement to a TDIU must also be remanded for the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his PTSD.  The Veteran must be asked to complete a separate VA Form 21-4142 for any private physician or source of treatment he may identify.  The RO must then obtain all identified records.  Regardless of whether the Veteran responds, the RO must obtain all updated VA treatment records pertaining to the Veteran's PTSD which are not currently associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  If, and only if, the RO determines that the evidence establishes the occurrence of the alleged stressor or stressors after undertaking any development as deemed necessary, the Veteran must be afforded a VA psychiatric examination to determine the existence and etiology of PTSD.  The claims folder must be made available to the examiner in conjunction with the examination.  All tests or studies necessary to make this determination must be conducted.  Thereafter, based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether a diagnosis of PTSD is deemed appropriate.  If so, the examiner must explain how the diagnostic criteria of the Diagnostic and Statistical Manual for Mental Disorders are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors.  If PTSD is found to be related to an in-service stressor, the examiner must specifically state whether that stressor was related to the Veteran's fear of hostile military or terrorist activity.  If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain how the diagnostic criteria for PTSD of the Diagnostic and Statistical Manual for Mental Disorders have not been met.  Any opinion provided must include a complete rationale.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


